Exhibit (a)(5)(K) Media Relations Jorge Pérez (52-81) 8888-4334 Investor Relations Eduardo Rendón (52-81) 8888-4256 Analyst Relations Ricardo Sales (212) 317-6008 Australian Media Contact Martin Debelle (61-2) 9252-0622 CEMEX OFFER FOR RINKER EXPIRES MONTERREY, MEXICO, July 16, 2007.- CEMEX, S.A.B. de C.V. (NYSE: CX) announced today that its offer to acquire all of the ordinary shares (Rinker Shares), and all of the American depositary shares (Rinker ADS) representing ordinary shares, in Rinker Group Limited (“Rinker”) (ASX: RIN, NYSE ADR: RIN) expired at 7 pm (Sydney Time) on July 16, 2007 / 5 am (New York Time) on July 16, 2007. Securities representing approximately 855,846,390 Rinker Shares (or 95.62% of the outstanding Rinker Shares) were validly tendered and accepted for payment, including approximately 795,530,900 Rinker Shares and approximately 12,063,098 Rinker ADSs (representing approximately 60,315,490 Rinker Shares). In addition, Notices of Guaranteed Delivery were received with respect to approximately 72,170 Rinker ADSs (representing approximately 360,850 Rinker Shares). Pursuant to the terms of the offer, Rinker ADSs listed in a Notice of Guaranteed Delivery must be validly tendered within 3 trading days following the delivery of such notice in order to be accepted for payment. As announced on July 10, 2007, CEMEX has commenced a compulsory acquisition under Australian law for the remaining Rinker Shares. CEMEX is a growing global building solutions company that provides high-quality products and reliable service to customers and communities in more than 50 countries throughout the world. CEMEX has a rich history of improving the well-being of those it serves through its efforts to pursue innovative industry solutions and efficiency advancements and to promote a sustainable future. For more information, visit www.cemex.com. ### This document includes “forward-looking statements.” These statements contain the words “anticipate”, “believe”, “intend”, “estimate”, “expect” and words of similar meaning. All statements other than statements of historical facts included in this document, including, without limitation, those regarding CEMEX’s financial position, business strategy, plans and objectives of management for future operations (including development plans and objectives relating to CEMEX’s products and services) are forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other important factors that could cause the actual results, performance or achievements of CEMEX to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. Such forward-looking statements are based on numerous assumptions regarding CEMEX’s operations and present and future business strategies and the environment in which CEMEX will operate in the future. These forward-looking statements speak only as of the date of this document. Accordingly, there can be no assurance that such statements, estimates or projections will be realized. None of the projections or assumptions in this document should be taken as forecasts or promises nor should they be taken as implying any indication, assurance or guarantee that the assumptions on which such projections have been prepared are correct or exhaustive or, in the case of assumptions, fully stated in this press release. CEMEX expressly disclaims any obligation or undertaking to disseminate any updates or revisions to any forward-looking information contained herein to reflect any change in CEMEX’s results or expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based, except as required by law. The projections and forecasts included in the forward-looking statements herein were not prepared in accordance with published guidelines of the American Institute of Certified Public Accountants, the Commission or any similar body or guidelines regarding projections and forecasts, nor have such projections or forecasts been audited, examined or otherwise reviewed by the independent auditors of the Company. You should not place undue reliance on these forward-looking statements. 2
